Title: Elizabeth Smith Shaw to Abigail Adams, 17 November 1787
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill November 17.th 1787
          My Dear Sister.—
        
        Friend, after Friend is severed from my Heart—I have lost many near, & dear Relatives, as well as kind Benefactors, since you left America.
        I know you will be much affected by hearing of the Death of our worthy & much lamented Uncle Smith.— You my Sister knew how bright the humane & christian Virtues shone in his Life, & cannot wonder if the Land mourns when the godly Man ceaseth, & so faithful a one fails—for such are the Pillars of Society.—
        I think he has been upon the decline, ever since the Death of our dear Aunt—the beloved Wife of his Youth.—
        He was to see us in June, after his Sons Wedding— He said if he had consulted his own feelings he should have tarried at Home—that Life had lost its relish—& that everything in which he formerly took pleasure, seemed rather to renew, & to aggravate his Sorrow.
        But he was not suffered to grieve long—for in sixteen Months he was permitted to join her gentle Spirit, with those of the “just made perfect—” & (I presume) is triumphing in those happy Regions, where they are as the Angels—where love, & Bliss immortal reign—
        We heard of his Death two Days before we sat out upon our Journey to Bridgwater—
        You cannot think how my heart recoiled at the Idea of going into Boston, & seeing my second Fathers House desolate, & sit solotary, where so late its dear owners with sweet, & endearing hospitality smiled upon each Guest, & Peace, & Plenty, cheared the social Board—
        Cousin Betsy behaves with great propriety. Her Mothers Death was the severest stroke she can ever feel. Her Spirit till then was unbroken— She had no cause before, ever to shed a Tear— She is now happy in having her Brother William married to so fine a Woman— The House is prized at twelve hundred—he will take it, & she will live with them—
        My Uncle lost a vast deal in the War—at its commencement, he was worth 40000 sterling, but now there will be but little left for the Children—So precarious are Estates—For almost every Family shews me the necessity of Childrens being taught Oeconemy, & bred early to Buisiness— My Cousins have this to comfort them, that it was not extravagance which reduced the Estate—but a train of unforeseen Events—
        Mrs Otis is to be pitied— Mr Otis is gone to Congress, & must leave her for the Winter.— You my Sister can feel for her—
        But there is not one of the Family, who feel their loss so sensibly, as our worthy Cousin Isaac He is almost overwhelmed with Grief—he mourns indeed with great bitterness of Soul— He says he has no Home now—no kind Parents House—
        Just before his Fathers Death he accepted of the Office of Librarian— I rejoiced when he left the Castle, that Den of Theives, & Miscreants, & was placed among the Literati, in a Circle much more agreeable to his Worth, Taste, & Feelings—
        They have at last got an exceeding agreeable Young Gentleman settled at Weymouth— I dare say you will be pleased with him— He supplied Mr Shaws Pulpit one Sabbath, & our young People all fell in Love with him—
        Hingham too have been wise in the choice of Mr Ware, a young Gentleman whom your Son JQA lived with the first Six months of his residence in the University—& of whom he speaks with great affection, & respect—
        They are all enthusiastically fond of him at Hingham— One Man said, Father Gay had gone to the third heaven, & had sent an Angel to take the charge of his Flock—
        Mr Shaw, & your Sister, Mr Thaxter, & Mr James, & Miss Betsy Duncan, your Sons, & Neices were with a multitude of Others, at this Ordination—where every thing was conducted with the greatest Decency &cc—
        Mr Thaxter upon the 13th of November between the Hours of six & seven, resigned his seat in batchelors Hall, & commenced the married Man—
        Mrs Russel was alive when I was in Boston, but was growing weaker every Day— She had thought of going to Carolina for the sake of the warm Climate But I presume she will soon be in a Climate, much more agreeable to her exalted Mind— Mrs Hay has been with her, for these two months— You know how tender she was of her Sister Weld— The Doctors are at a loss which will go first— Nancy Sever, or Mrs Russel— The Scene is distressing—
        Cousin Hannah Austin died the beginning of September— Mrs Austins tender Heart was much affected by her Daughters Death— Mrs Allen makes a fine Nurse, & little miss grows fast—
        
        Our poor Brother—He is gone too—died with the black Jandice the 3d of September after a very short Illness—
        Our feelings I suppose are similar upon this ocasion—
        The same air, we breathed—the same cradle rocked us to rest—& the same Parental Arms folded us to their fond Bosoms—& who can refrain full many a Tear at such a Death!— It is some consolation to hear, he was well taken care of in his Sickness—but poor Creature he had not lived out half his Days—he was not I think quite forty years old—
        By yours of the 20th of July you inform me of your poor health, though I cannot but flatter myself you are better, & that your Journey has removed every disorder— I want to have you come Home more than ever— I cannot bear to think of your being sick at such a Distance—
        The throat Distemper has left the Town, & our Family has been so blessed as to escape this dreadful Disease—
        I must thank my Sister for a thousand expressions of kindness— I believe you sit contriving what good you can do—& how much you can oblige your Friends— The Tea Urn has come safe, it is very useful, as well as ornamental but it would never have been in my power to purchased it— The little candle Case too is very curious— Mr Shaw desires his best respects may be accepted—& thinks himself highly favoured, & obligated by Dr Adam’s kindness, & attention—
        The Constitution you have before this, I suppose— Every body asks, what do you think Dr Adams will say & will he approve of it, or not— It is a matter of solemn importance— Mr Bayley Bartlett, & Capt Marsh are chosen by this Town to convene at Boston, upon this ocasion—
        Your Son J Q A kept Sabbath with us, & has promised to keep Thansgiving with your affectionate Sister
        Love in abundance awaits every Soul of my kindred—
        E Shaw—
      